Case 1:18-mj-00723-PK Document 58-2 Filed 10/03/19 Page 1 of 2 PagelD #: 588

 

 

 

On behalf of JULIO A. CASTILLO, Clerk of the District of Columbia Court of Appeals,
the District of Columbia Bar does hereby certify that

My Ann Setiana Udneide

was duly qualified and admitted on May 13, 2016 as an attorney and counselor entitled to
practice before this Court; and is, on the date indicated below, an Active member in good
standing of this Bar.

In Testimony Whereof,

I have hereunto subscribed my
name and affixed the seal of this
Court at the City of
Washington, D.C., on
September 27, 2019.

JULIO A, CASTILLO
Clerk of the Court

Zyfiubie

Issued By:
District of Columbia Bar Membership

For questions or concerns, please contact the D.C. Bar Membership Office at 202-626-3475 or email
memberservices@dcbar.org.

 

 
Case 1:18-mj-00723-PK Document 58-2 Filed 10/03/19 Page 2 of 2 PagelD #: 589

IN THE SUPREME COURT OF THE STATE OF WASHINGTON

IN THE MATTER OF THE ADMISSION BAR NO. 49086
OF 5 CERTIFICATE
MARYANN TATIANA ALMEIDA OF
TO PRACTICE IN THE COURTS OF THIS STATE | GOOD STANDING

 

I, Susan L. Carlson, Clerk of the Supreme Court of the State of Washington, hereby certify

MARYANN TATIANA ALMEIDA

was regularly admitted to practice as an Attorney and Counselor at Law in the Supreme Court and
all the Courts of the State of Washington on May 1, 2015, and is now and has continuously since

that date been an attorney in good standing, and has a current status of active.

IN TESTIMONY WHEREOF, I have
hereunto set my hand and affixed

the seal of said Court this 12" day of
September, 2019.

Qwog Ct Cat —

Susan L. Carlson ©
Supreme Court Clerk
Washington State Supreme Court

 
